Citation Nr: 0029841	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  99-11 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




REMAND


The veteran had active duty from July 1965 to July 1968 and 
from April 1976 to September 1978. This matter comes on 
appeal from a May 1998 decision by the Portland VA Regional 
Office.

The veteran has contended that he has residuals of an 
inservice back injury, which he evidently maintains was 
sustained when otherwise struck by shell fragments in April 
1966. The evidence shows that he underwent a lumbar 
laminectomy at Mercy Hospital in San Diego, California in 
February 1985. The veteran has related on other occasions 
that his back condition had its onset in January 1985 when he 
sustained an injury while working as an elevator repairman. 

The veteran's claim was denied by the RO in May 1998 as not 
being well-grounded. On November 9, 2000, however, the 
President of the United States signed H.R. 4864, the 
"Veterans Claims Assistance Act of 2000."  The Act reaffirms 
and clarifies the duty of the Secretary of Veterans Affairs 
to assist claimants in developing evidence pertinent to their 
claims for VA benefits.  It eliminates the previous 
requirement that a claim be well-grounded before VA's duty to 
assist arises.  The Act requires the Secretary to make 
reasonable efforts to assist a claimant in obtaining evidence 
to substantiate his or her claim unless it is clear that no 
reasonable possibility exists that the Secretary's assistance 
would aid in substantiating the claim. 

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991). The Board finds that this new standard is more 
favorable to the veteran and therefore will address the issue 
on appeal on this basis. Karnas.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment for a back disability since 
service discharge. In addition, the RO 
should obtain copies of the veteran's 
February 1985 hospitalization records from 
Mercy Hospital, San Diego, California. When 
the requested information and any necessary 
authorization have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained..

2.  Thereafter, the RO should schedule the 
veteran for a VA examination to determine 
the nature and etiology of all current back 
pathology. All necessary tests and studies 
should be accomplished, and all clinical 
manifestations should be reported in detail.  
The examiner should identify the limitation 
of activity imposed by the disabling 
condition, viewed in relation to the medical 
history, considered from the point of view 
of the veteran working or seeking work, with 
a full description of the effects of 
disability upon his ordinary activity.  An 
opinion should be provided regarding the 
likelihood that any present back condition 
had its onset in service, is the residual of 
an inservice injury or is otherwise related 
to service.

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




- 2 -


